United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1306
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                            John Richard Fortenberry,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: November 16, 2020
                             Filed: March 19, 2021
                                 [Unpublished]
                                 ____________

Before COLLOTON, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      John Fortenberry appeals an order of the district court denying his motion for
reduction of sentence under 18 U.S.C. § 3582(c)(1)(A)(i). The district court denied
the motion without a response from the government and with no explanation. Under
those circumstances, we cannot tell whether the district court believed that it was
forbidden as a matter of law to consider grounds raised by Fortenberry. Or, if the
court denied the motion as a matter of discretion, we cannot discern how the court
exercised its discretion. Without at least a brief explanation from the district court,
we cannot meaningfully review the decision to deny the motion. Accordingly, we
vacate the order of January 23, 2020, and remand for further consideration. See
United States v. Burrell, 622 F.3d 961, 964 (8th Cir. 2010).
                        ______________________________




                                         -2-